DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 10/16/20. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	As summarized in the 2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention claims 1 - 20 encompasses a method performed by the game system, (i.e. a process).
	In Step 2A, it must be determined whether the claimed invention is 'directed to' a judicially recognized exception. Claim 1 recites the following:
	1. A method comprising: receiving an input from a user; designating a position range in a real world based on the input, wherein designating the position range comprising designating a virtual facility associated with the position range based on the received input from the user; receiving a virtual event from a plurality of virtual events, wherein the virtual event is based on progress of the user in a game; determining a position of the user in the real world; playing the received event in response to the position of the user being within the position range; and disabling the received event in response to the position of the user being outside of the position range.
	The underlined portions of claim 1 encompass the abstract idea, which includes in pertinent part is substantially encompassed by each of the claims (i.e., 1 - 20) the abstract idea may be viewed, for example as:
Comparing new and stored information and using rules to identify options (SmartGene). 
Organize, store, and transmit information (Cyberfone). 
	
	The claimed abstract idea reproduced above is effectively a method of comparing new and stored information, (e.g. the position range of the user based on user input). The claims also disclose the abstract idea of organizing, storing, and transmitting information, (e.g. receiving user input and determining a virtual event based on said input). 
	Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. However, in claim for example, the claims are absent of any additional elements. The claims disclose receiving input from a user and designating a virtual facility, however, the claims are absent of type of processor, interface, display, and memory components that would allow a user to make such an input. The claims are recited at a high level of generality, and comprises only receiving an input and determining a result or outcome that simply performs the generic computer functions of receiving information and outputting a result. The courts have recognized that receiving, processing, and storing data as well as receiving or transmitting data over a network are well-understood, routine, and conventional functions. Viewed as a whole, the present claim elements do not provide meaningful limitations to transform the 
	Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot based on new grounds of rejection. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715